—Order, Supreme Court, Bronx County (Barry Salman, J.), entered March 13, 1995, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Upon commencement of snow removal operations, defendant was required to exercise reasonable care to avoid creating or increasing any hazards (see, Glick v City of New York, 139 AD2d 402, 403). The record indicates that the snow removal crew cleared the circular driveway near the shopping center, but not the adjacent area covering the parking spaces and the sidewalk. Although plaintiff apparently slipped and fell on a spot that defendant had not attempted to clear, a jury question exists (Ferguson v City of New York, 201 AD2d 422, 424) as to whether defendant’s snow removal operations, in effect, unreasonably "invited” plaintiff into an only partially cleared parking area. Concur — Rosenberger, J. P., Ellerin, Nardelli, Williams and Tom, JJ.